601 So. 2d 593 (1992)
Norton KLOTZ, et al., Appellants,
v.
ANTHEM LIFE INSURANCE COMPANY, Appellee.
No. 91-1934.
District Court of Appeal of Florida, Third District.
June 9, 1992.
Rehearing Denied July 14, 1992.
Perse & Ginsberg and Arnold R. Ginsberg, B. Wayne Olivie, John M. Goodman, Miami, for appellants.
Blackwell & Walker and Angela C. Flowers, Miami, for appellee.
Before SCHWARTZ, C.J., and NESBITT and FERGUSON, JJ.
SCHWARTZ, Chief Judge.
It is at least reasonably arguable  and probably clear  that a person registered at an educational institution who is on a medical leave of absence and not attending classes is "enrolled as [a] full-time student ..." [emphasis supplied] under a group *594 insurance policy. Applying the familiar rules about interpreting insurance contracts, Stuyvesant Ins. Co. v. Butler, 314 So. 2d 567 (Fla. 1975), especially that every expression must be given meaning, Supreme Internat'l Corp. v. Home Ins. Co., 428 So. 2d 295 (Fla.3d DCA 1983), the summary judgment entered below for the carrier is reversed with directions to enter one for the appellant-insured. Compare Blue Cross & Blue Shield of Fla., Inc. v. Cassady, 496 So. 2d 875, 876 (Fla. 4th DCA 1986) (interpreting exception which applies "if such child is in full time attendance at an accredited college").
Reversed.